U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended December 31, 2008 ( )TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto Commission File No.333-118801 SMARTMETRIC, INC. (Exact name of small business issuer as specified in its charter) Nevada 05-0543557 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1150 Kane Concourse, Suite 400, Bay Harbor Islands, FL 33154 (Address of principal executive offices) (305) 495-7190 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√]No / / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes/ /No [√] As of February 12, 2009, there were72,467,373 shares issued and outstanding of the registrant’s common stock. 1 INDEX Page PART I. FINANCIAL INFORMATION F-1 Item 1. Financial Statements F-2 Consolidated Balance Sheets as of December 31, 2008 (unaudited)and June 30, 2008 F-3 Consolidated Statements of Operations for the three andsix months ended December 31, 2008 and 2007 (unaudited) F-4 Consolidated Statements of Cash Flows for the six months ended December 31, 2008 and 2007 (unaudited) F-7 Notes to Unaudited Financial Statements F-8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures about Market Risk 3 Item 4. Controls and Procedures 3 PART II OTHER INFORMATION 4 Item 1. Legal Proceedings 4 Item 1A. Risk Factors 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3. Defaults Upon Senior Securities 4 Item 4. Submission of Matters to Vote of Security Holders 4 Item 5. Other Information 4 Item 6. Exhibits 4 Signatures 5 2 PART I — FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS SMARTMETRIC, INC. AND SUBSIDIARY (A Development Stage Company) Index to Financial Statements Page Consolidated Balance Sheets as of December 31, 2008 (Unaudited) and June 30, 2008 F-2 Consolidated Statements of Operations for the three and six months ended December 31, 2008 and 2007 and for the period December 18, 2002 (inception) to December 31, 2008 (Unaudited) F-3 Consolidated Statements of Changes in Stockholders’ Equity for the period December 18, 2002 (inception) to December 31, 2008 (Unaudited) F-4 Consolidated Statements of Cash Flows for the six months ended December 31, 2008 and 2007 and for the period December 18, 2002 (inception) to December 31, 2008 (Unaudited) F-7 Notes to Consolidated Financial Statements F-8 F-1 SMARTMETRIC, INC. AND SUBSIDIARY (A Development Stage Company) Consolidated Balance Sheets December 31, June 30, 2008 2008 (Unaudited) Assets Current assets: Cash $ 8,486 $ 266,417 Prepaid expenses 58,914 51,901 Total current assets 67,400 318,318 Equipment, less accumulated depreciation of $11,457 and $9,315, respectively 4,527 6,669 Other assets: Patent costs, less accumulated amortization of $6,375 and $5,625, respectively 8,625 9,375 Total assets $ 80,552 $ 334,362 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 123,794 $ 67,886 Payroll taxes, withholdings, and accrued interest and penalties 147,267 137,508 Total current liabilities 271,061 205,394 Other liabilities - - Total liabilities 271,061 205,394 Common stock subject to possible rescission (160,837 shares at June 30, 2008) - 241,256 Stockholders' equity : Preferred stock, $.01 par value; 5,000,000 shares authorized, 0 shares issued and outstanding - - Class A common stock, $.001 par value; 50,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $.001 par value; 100,000,000 shares authorized, issued and outstanding 72,467,373 and 69,913,395 shares, respectively 72,467 69,913 Additional paid-in capital 4,271,417 3,784,482 Deficit accumulated during the development stage (4,534,393 ) (3,966,683 ) Total stockholders' equity (deficiency) (190,509 ) (112,288 ) Total liabilities and stockholders' equity $ 80,552 $ 334,362 See notes to consolidated financial statements. F-2 SMARTMETRIC, INC. AND SUBSIDIARY (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Cumulative During the Development Stage Three Months Ended Six Months Ended (December 18, 2002 December 31, December 31, to December 31, 2008 2007 2008 2007 2008) Revenues $ - $ - $ - $ - $ - Operating expenses: Officer's salary 42,500 42,500 85,000 85,000 680,000 Other general and administrative 162,284 107,441 295,933 313,147 3,072,029 Research and development 2,087 15,115 183,479 31,763 746,642 Total operating expenses 206,871 165,056 564,412 429,910 4,498,671 Loss from operations (206,871 ) (165,056 ) (564,412 ) (429,910 ) (4,498,671 ) Interest income - 657 Interest expense (1,504 ) (5,069 ) (3,298 ) (6,971 ) (36,379 ) Net loss $ (208,375 ) $ (170,125 ) $ (567,710 ) $ (436,881 ) $ (4,534,393 ) Net loss per share, basic and diluted $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) Weighted average number of common shares outstanding, basic and diluted 71,312,303 62,106,824 70,673,809 61,777,746 See notes to consolidated financial statements. F-3 SMARTMETRIC, INC. AND SUBSIDIARY (A Development Stage Company) Consolidated Statements of Changes in Stockholders' Equity Deficit Accumulated Total Additional During the Stockholders' Class A Common Stock Common Stock Paid-In Development Equity Shares Amount Shares Amount Capital Stage (Deficiency) Net loss for period December 18, 2002 (date of inception) to June 30, 2003 - $ - - $ - $ - $ (60 ) $ (60 ) Balances, June 30, 2003 - (60 ) (60 ) Sale of Class A common stockin October 2003 at a price of $.001 per share 50,000,000 50,000 - 50,000 Sale of common stock from October 2003 to June 2004 at a price of $.01 per share - - 8,560,257 8,560 77,042 - 85,602 Net loss for year ended June 30, 2004 - (35,978 ) (35,978 ) Balances, June 30, 2004 50,000,000 50,000 8,560,257 8,560 77,042 (36,038 ) 99,564 Costs associated with sale of common stock subject to possible rescission - (95,877 ) - (95,877 ) Net loss for year ended June 30, 2005 - (258,355 ) (258,355 ) Balances, June 30, 2005 50,000,000 50,000 8,560,257 8,560 (18,835 ) (294,393 ) (254,668 ) Sale of common stock from August 2005 to February 2006 in public offering at $1.50 per share, less offering costs of $138,471 - - 743,648 744 976,257 - 977,001 See notes to consolidated financial statements. F-4 SMARTMETRIC, INC. AND SUBSIDIARY (A Development Stage Company) Consolidated Statements of Changes in Stockholders' Equity Deficit Accumulated Total Additional During the Stockholders' Class A Common Stock Common Stock Paid-In Development Equity Shares Amount Shares Amount Capital Stage (Deficiency) Conversion of Class A common stock to common stock by related parties in February and May 2006 (50,000,000 ) (50,000 ) 50,000,000 50,000 - - - Conversion of $60,000 loans payable and accruedinterest to common stock in March 2006 - - 40,000 40 62,360 - 62,400 Shares issued for services - - 20,000 20 19,980 - 20,000 Sale of Units from May 2006 to June 2006 in private offering at $1.15 per Unit less offering costs of $38 - - 192,464 192 221,104 - 221,296 Net loss for year ended June 30, 2006 - (1,225,045 ) (1,225,045 ) Balances, June 30, 2006 - - 59,556,369 59,556 1,260,866 (1,519,438 ) (199,016 ) Sale of Units in private placements - - 1,208,887 1,209 759,140 - 760,349 Shares issued for services and adjustments - - 191,505 192 (192 ) - - Net loss for year ended June 30, 2007 - (1,050,189 ) (1,050,189 ) Balances, June 30, 2007 - - 60,956,761 60,957 2,019,814 (2,569,627 ) (488,856 ) See notes to consolidated financial statements. F-5 SMARTMETRIC, INC. AND SUBSIDIARY (A Development Stage Company) Consolidated Statements of Changes in Stockholders' Equity Deficit Accumulated Total Additional During the Stockholders' Class A Common Stock Common Stock Paid-In Development Equity Shares Amount Shares Amount Capital Stage (Deficiency) Sale of Units in private placements - - 5,239,816 5,239 1,162,187 - 1,167,426 Sale of shares in private placements - - 1,389,818 1,390 131,408 - 132,798 Shares issued for services - - 2,327,000 2,327 471,073 - 473,400 Net loss for year ended June 30, 2008 - (1,397,056 ) (1,397,056 ) Balances, June 30, 2008 - - 69,913,395 69,913 3,784,482 (3,966,683 ) (112,288 ) Unaudited: Sale of Units in private placements - - 1,785,000 1,785 195,365 - 197,150 Sale of shares in private placements - - 608,141 608 50,475 - 51,083 Lapse of rescission rights for common stock subject to possible rescission - - 160,837 161 241,095 - 241,256 Net loss for six months ended December 31, 2008 - (567,710 ) (567,710 ) Balances, December 31, 2008 - $ - 72,467,373 $ 72,467 $ 4,271,417 $ (4,534,393 ) $ (190,509 ) See notes to consolidated financial statements. F-6 SMARTMETRIC, INC. AND SUBSIDIARY (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Cumulative During the Development Stage Six Months Ended (December 18, 2002 December 31, to December 31, 2008 2007 2008 Cash flows from operating activities: Net loss $ (567,710 ) $ (436,881 ) $ (4,534,393 ) Interest accrued on convertible notes payable - - 2,400 Shares issued for services - 24,000 493,400 Depreciation of equipment 2,142 2,142 11,457 Amortization of patent costs 750 750 6,375 Changes in operating assets and liabilities: Prepaid expenses (7,013 ) 56,348 (58,914 ) Organization costs - 60 - Accounts payable and accrued expenses 55,908 33,637 123,794 Payroll taxes, withholdings, and accrued interest and penalties 9,759 (42,388 ) 147,267 Net cash used for operating activities (506,164 ) (362,332 ) (3,808,614 ) Cash flows from investing activities: Equipment purchased - - (15,984 ) Patent costs incurred - - (15,000 ) Net cash used for investing activities - - (30,984 ) Cash flows from financing activities: Proceeds from notes payable - - 60,000 Loans from related party - - 54,427 Repayment of loans from related party - - (54,427 ) Stock subscriptions collected from private placements, net 248,233 361,917 2,811,083 Sale of common stock in public offering - - 1,115,472 Public offering costs incurred - - (138,471 ) Net cash provided byfinancing activities 248,233 361,917 3,848,084 Net increase (decrease) in cash (257,931 ) (415 ) 8,486 Cash, beginning of period 266,417 5,534 - Cash, end of period $ 8,486 $ 5,119 $ 8,486 Supplemental disclosures of cash flow information: Interest paid $ 1,050 $ 5,833 $ 34,131 Income taxes paid $ - $ - $ - See notes to consolidated financial statements. F-7 SMARTMETRIC, INC. AND SUBSIDIARY (A Development Stage Company) Notes to Consolidated Financial Statements For the Three and Six Months Ended December 31, 2008 and 2007 and For the Period December 18, 2002 (Date of Inception) to December 31, 2008 (Unaudited) NOTE 1 – INTERIM FINANCIAL STATEMENTS The unaudited financial statements as of December 31, 2008 and for the three and six months ended December 31, 2008 and 2007 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-Q.In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of December 31, 2008 and the results of operations and cash flows for the periods ended December 31, 2008 and 2007.The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited.The results for the six month period ended December 31, 2008 is not necessarily indicative of the results to be expected for any subsequent quarter of the entire year ending June 30, 2009.The balance sheet at June 30, 2008 has been derived from the audited financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission’s rules and regulations.These unaudited financial statements should be read in conjunction with our audited financial statements and notes thereto for the year ended June 30, 2008 as included in our report on Form 10-KSB. NOTE 2 – ORGANIZATION SmartMetric, Inc. (“SmartMetric” or the “Company”) was incorporated in the State of Nevada on December 18, 2002.SmartMetric is developing a credit card size plastic card embedded with an integrated circuit chip and biometric fingerprint sensor which provides identification of the user (the “SmartMetric Smart Card”) to market to government agencies, corporations, and organizations interested in identification cards. NOTE 3 – STOCKHOLDERS’ EQUITY In the three months ended September 30, 2008, the Company sold a total of 83,000 units at prices ranging from $0.25 to $0.33 per Unit in private placements resulting in netproceeds of $26,950. In the three months ended December 31, 2008, the Company sold a total of 1,720,000 Units ata price of$0.10 per Unit in private placements resulting in net proceeds of $170,200.Each Unit consists of one share of common stock and one warrant exercisable for 12 months from the date of issue into one share of common stock at $1.00 per share. F-8 SMARTMETRIC, INC. AND SUBSIDIARY (A Development Stage Company) Notes to Consolidated Financial Statements For the Threeand Six Months Ended December 31, 2008 and and For the Period December 18, 2002 (Date of Inception) to December 31, 2008 (Unaudited) In the month of November 2008, the Company sold a total of 608,141 shares of common stock at a price of $0.084 per share in private placements resulting in net proceeds of $51,083. A summary of warrant activity follows: Six Months Ended Year Ended December 31, 2008 June 30, 2008 Outstanding at beginning of period 5,239,816 1,291,780 Issued 1,785,000 5,239,816 Exercised - Expired (1,236,313 ) (1,291,780 ) Outstanding at end of period 5,788,503 5,239,816 The 5,788,503 warrants outstanding at December 31, 2008 are exercisable into a total of 5,788,503 shares of common stock at $1.00 per share and expire at various dates from January 2009 to December 2009. NOTE 4 – COMMITMENTS AND CONTINGENCIES Patent license agreement – Effective August 1, 2004, SmartMetric executed a license agreement with Applied Cryptology, Inc. (“ACI”), a corporation controlled by SmartMetric’s president and the owner of certain technology.Pursuant to the license agreement, SmartMetric has the right to make use of this technology for the purpose of developing software and systems to be used by SmartMetric to provide any or all of the following:1) secure transactions over the Internet from home and office computers; 2) an automatic method for connecting to remote computers; 3) a method of developing targeted advertising to home and/or office computers; 4) identity verification and access control as provided for in the patent.Pursuant to this license agreement, ACI will receive 2% of all revenues generated by SmartMetric on products which utilize this patented technology.The license fee will be paid on a quarterly basis based on revenues received during the quarter.The license fee shall be due within 45 days of the end of each quarter.In the event no revenues are generated through the use of any of the licensed patents during a given quarter, no money shall be owed ACI for such quarter.ACI may rescind the license agreement and reclaim all rights and interest in the patents if certain events, such as SmartMetric’s filing for bankruptcy protection or reorganization, occur.This license agreement will remain in effect for the lives of the patents.SmartMetric may utilize the technological applications anywhere in the world without limitation. F-9 SMARTMETRIC, INC. AND SUBSIDIARY (A Development Stage Company) Notes to Consolidated Financial Statements For the Three and Six Months Ended December 31, 2008 and 2007 and For the Period December 18, 2002 (Date of Inception) to December 31, 2008 (Unaudited) Employment agreement – Effective July 1, 2004, SmartMetric executed a one year employment agreement with its president, which in June 2005 was renewed for one year to June 30, 2006.Pursuant to this employment agreement, the president received a salary of $170,000 and $85,000 for the years ended June 30, 2006 and 2005, respectively. Although the employment agreement has not been renewed in writing, the president continues to serve SmartMetric and is being paid on the basis of a $170,000 annual salary. Lease agreements – SmartMetric leases office space in Bay Harbor Islands, Florida under two agreements providing for total monthly rentals of approximately $4,650.One agreement is month to month and provides for a monthly rental of $3,650; the other agreement has a term ending May 31, 2009 at a monthly rental of $1,000.Rent expense for the six months ended December 31, 2008 and 2007 were $47,480 and $18,760, respectively. F-10 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Cautionary Notice Regarding Forward-Looking Statements In this quarterly report (“Report”), references to “Smartmetric,” “SMME,” “the Company,” “we,” “us,” and “our” refer to Smartmetric, Inc. We make certain forward-looking statements in this report. Statements concerning our future operations, prospects, strategies, financial condition, future economic performance (including growth and earnings), demand for our services, and other statements of our plans, beliefs, or expectations, including the statements contained under the captions “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business,” as well as captions elsewhere in this document, are forward-looking statements. In some cases these statements are identifiable through the use of words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “target,” “can”, “could,” “may,” “should,” “will,” “would,” and similar expressions. We intend such forward-looking statements to be covered by the safe harbor provisions contained in Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and in Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The forward-looking statements we make are not guarantees of future performance and are subject to various assumptions, risks, and other factors that could cause actual results to differ materially from those suggested by these forward-looking statements. Because such statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. Indeed, it is likely that some of our assumptions will prove to be incorrect. Our actual results and financial position will vary from those projected or implied in the forward-looking statements and the variances may be material. You are cautioned not to place undue reliance on such forward-looking statements. These risks and uncertainties, together with the other risks described from time to time in reports and documents that we file with the SEC should be considered in evaluating forward-looking statements. The nature of our business makes predicting the future trends of our revenue, expenses, and net income difficult. Thus, our ability to predict results or the actual effect of our future plans or strategies is inherently uncertain. The risks and uncertainties involved in our business could affect the matters referred to in any forward-looking statements and it is possible that our actual results may differ materially from the anticipated results indicated in these forward-looking statements. Important factors that could cause actual results to differ from those in the forward-looking statements include, without limitation, the following: · the effect of political, economic, and market conditions and geopolitical events; · legislative and regulatory changes that affect our business; · the availability of funds and working capital; · the actions and initiatives of current and potential competitors; ·investor sentiment; and ·our reputation. We do not undertake any responsibility to publicly release any revisions to these forward-looking statements to take into account events or circumstances that occur after the date of this report. Additionally, we do not undertake any responsibility to update you on the occurrence of any unanticipated events which may cause actual results to differ from those expressed or implied by any forward-looking statements. The following discussion and analysis should be read in conjunction with our consolidated financial statements and the related notes thereto as filed with the SEC and other financial information contained elsewhere in this Report. 3 Overview Incorporated in 2002, SmartMetric and its founder and CEO, Colin Hendrick, have been engaged in research and development of a biometric security solution which would authenticate the identity of a person in a self-contained credit card-sized device. SmartMetric’s biometric card has been designed to use an on-board finger print sensor which is imbedded in the card along with an integrated circuit chip which will provide one gigabyte of memory capacity. A prototype of our biometric card was completed in February 2005 and we have been adjusting and developing software for the card since that date. The finished product will be the prototype or model for our biometric cards, which will be manufactured upon receipt of customer orders. We are in the process of revising some of the engineering of the prototype so as to decrease the size of the circuitry contained in the card. We expect that the revised prototype will be completed in 2009 and the product is already being marketed in various specialty trade publications and press releases. To date, SmartMetric has had no sales revenues. We expect to outsource manufacturing of our biometric cards once we have sales orders. We do not intend to purchase any plants or significant equipment. Because SmartMetric does not own or rent a manufacturing facility, we will enter into a contract with a manufacturing facility to produce our biometric cards. Although we have engaged in preliminary negotiations with two potential manufacturers, no contract has been signed. We currently have three full time employees, including Colin Hendrick, our President and Chief Executive Officer. Once we have begun to generate sales, we intend to hire additional employees. SmartMetric does not believe its business is seasonal in any way. Results of Operations Comparison of the Three Months Ended December 31, 2008 and 2007 Revenue and Net Income (Loss) For the three months ended December 31, 2008, there was $0 sales revenue and a net loss of $208,375. For the three months ended December 31, 2007, there was $0 sales revenue and a net loss of $170,125. This increasedloss of $38,250 or 22% resulted primarily from an increase in General and Administrative expenses. General and Administrative Expenses Other general and administrative expenses for the three months ended December 31, 2008 were $162,284, an increase of $54,843 or 51% compared to $107,441 for the comparable period in 2007. The increase was primarily attributable to increased advertising and promotion expenses. Research and Development Expenses Research and development expenses for the three months ended December 31, 2008 were $2,087, adecrease of $13,028 or 86% compared to $15,115for the comparable period in 2007. The increase/decrease was primarily attributable to fewer purchases of testing materials. Interest Expenses Interest expense for the three months ended December 31, 2008 was $1,504, compared to $5,069 for the comparable period in 2007, a decrease of $3,565 or 70%. The decrease was primarily attributable to less debt service. Income Tax Expenses Income tax for the three months ended December 31, 2008 was $0, unchanged from December 31, 2007. 4 Comparison of the Six Months Ended December 31, 2008 and 2007 Revenue and Net Income (Loss) For the six months ended December 31, 2008, there was $0 sales revenue and a net loss of 567,710, and for the six months ended December 31, 2007, there was $0 sales revenue and a net loss of $436,881. This increased loss of $130,829, or 30% resulted primarily from increased Research and Development costs during the July, August and September 2008 period, as compared to the same period last year. General and Administrative Expenses Other general and administrative expenses for the six months ended December 31, 2008 were $295,933, a decrease of $17,214or 5% compared to $313,147 for the comparable period in 2007. The decrease was primarily attributable to small fluctuations in office and travel expenses. Research and Development Expenses Research and development expenses for the six months ended December 31, 2008 were $183,479, an increase of $151,716 or 478% compared to $31,763 for the comparable period in 2007. The increase was primarily attributable to a manufacturing specification in the prototype. Interest Expenses Interest expense for the six months ended December 31, 2008 was $3,298, compared to $6,971 for the comparable period in 2007, a decrease of $3,673or 53%. The decrease was primarily attributable to less debt service as compared to the same period in 2007. Income Tax Expenses Income tax for the six months ended December 31, 2008 was $0, unchanged from December 31, 2007. Liquidity and Capital Resources Cash and Cash Equivalent Our cash and cash equivalents were $266,417 at the beginning of six months ended December 31, 2008 and decreased to $8,486 by the end of such period, a decrease of $257,931 or 97%.The decrease was primarily attributable to increased Research and Development costs. Net cash provided by operating activities Net cashused inoperating activities was $506,164 for the six months ended December 31, 2008, a increase/decrease of $143,832 or 40% from the comparable period in 2007. Net cash used in investing activities Net cash used in investing activities was $0 for six months ended December 31, 2008, unchanged from December 31, 2007. Net cashprovided byfinancing activities Net cash provided by financing activities was $248,233 for the six months ended December 31, 2008, adecrease of $113,684or 31% from the comparable period in 5 Contractual Obligations and Off-Balance Sheet Arrangements. We have certain fixed contractual obligations and commitments that include future estimated payments.
